USCA4 Appeal: 22-4394      Doc: 21         Filed: 12/22/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-4394


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        JEFFERY ALLEN MCCURDY,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Elkins. Thomas S. Kleeh, Chief District Judge. (2:21-cr-00014-TSK-MJA-1)


        Submitted: December 20, 2022                                Decided: December 22, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Elizabeth B. Gross, Assistant Federal Public Defender, OFFICE OF THE
        FEDERAL PUBLIC DEFENDER, Clarksburg, West Virginia, for Appellant. William
        Ihlenfeld, United States Attorney, Stephen Warner, Assistant United States Attorney,
        OFFICE OF THE UNITED STATES ATTORNEY, Clarksburg, West Virginia, for
        Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-4394      Doc: 21          Filed: 12/22/2022     Pg: 2 of 3




        PER CURIAM:

               Jeffery Allen McCurdy appeals his 37-month sentence for possession of a firearm

        by a convicted felon, 18 U.S.C. § 922(g)(1), challenging only the adequacy of the district

        court’s response to his sentencing arguments. We affirm.

               We review a defendant’s sentence “under a deferential abuse-of-discretion

        standard.” Gall v. United States, 552 U.S. 38, 41 (2007). Where, as here, the defendant

        “presents nonfrivolous reasons for imposing a sentence outside the [Sentencing]

        Guidelines [range], the sentencing judge must address or consider those arguments and

        explain why he has rejected them.” United States v. Powers, 40 F.4th 129, 137 (4th Cir.

        2022) (internal quotation marks omitted). Critically, though, “[a]ppellate review is not a

        game of ‘Gotcha!’ where we tally up the number of distinguishable arguments a defendant

        mentioned in the district court and then comb the sentencing transcript for proof the district

        court mentioned each one by name.” Id. “Rather, when a district court addresses a

        defendant’s central thesis, it need not address separately every specific claim made in

        support.” Id. (cleaned up).

               Contrary to McCurdy’s argument on appeal, our review of the sentencing transcript

        confirms that the district court sufficiently responded to McCurdy’s claims based on his

        struggles with alcohol abuse and mental health, his disadvantaged childhood, and his

        allegedly overstated criminal history category. Furthermore, the court made abundantly

        clear that the most important sentencing factor was the seriousness of the offense—during

        which McCurdy recklessly threatened a tow-truck driver with a shotgun—thus eliminating

        any doubt as to why the court found McCurdy’s mitigation arguments unpersuasive. See

                                                      2
USCA4 Appeal: 22-4394      Doc: 21         Filed: 12/22/2022     Pg: 3 of 3




        United States v. Lester, 985 F.3d 377, 388 (4th Cir. 2021) (“[W]e do not evaluate a court’s

        sentencing statements in a vacuum, but pay attention to the context surrounding a district

        court’s explanation in reviewing whether non-frivolous arguments are addressed or

        considered by a sentencing judge.” (cleaned up)).

               Accordingly, we affirm the district court’s judgment. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    3